SWEENEY, District Judge.
The defendant has filed a motion for a bill of particulars in which inquiry is made with regard to six automobiles, the method of acquisition of said automobiles by the bankrupt, and inquiry as to the type of contracts under which the automobiles were acquired.
The bill of complaint discloses a demand for judgment for certain moneys paid by the plaintiff’s bankrupt to the defendant. What the defendant seeks in its so-called bill of particulars is information that is properly the subject of interrogatories. Although it states that it seeks the information in order to enable it to properly prepare a responsive pleading and to prepare for trial, I am of the opinion that it can properly answer the plaintiff’s complaint without the particulars that are sought to be elicited by its motion. The motion is therefore denied. See American LaFrance-Foamite Corporation v. American Oil Co., D.C., 25 F.Supp. 386.